PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Shen, Hui Rong et al.
Application No. 16/792,799
Filed: 17 Feb 2020
For: INJECTABLE LONG-ACTING SEMI-SOLID GEL FORMULATIONS

:
:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:


This is a decision on the request for refund April 7, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,050, stating “[d]uplicate Payment”

A review of the Office records for the above-identified application shows that applicant an ePetition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a) was filed and autogranted on April 4, 2022, two fee payments of $1,050 were received. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,050 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions